PARTICIPATION AGREEMENT BY AND AMONG AIM VARIABLE INSURANCE FUNDS, INC., A I M DISTRIBUTORS, INC. KANSAS CITY LIFE INSURANCE COMPANY, ON BEHALF OF ITSELF AND ITS SEPARATE ACCOUNTS, AND SUNSET FINANCIAL SERVICES, INC. TABLE OF CONTENTS Page Section 1. Available Funds 2 1.1 Availability. 2 1.2 Addition, Deletion or Modification of Funds. 2 1.3 No Sales to the General Public. 2 Section 2. Processing Transactions 3 2.1 Timely Pricing and Orders. 3 2.2 Timely Payments. 3 2.3 Applicable Price. 3 2.4 Dividends and Distributions. 4 2.5 Book Entry. 4 Section 3. Costs and Expenses 4 3.1 General. 4 3.2 Parties To Cooperate. 4 Section 4. Legal Compliance 5 4.1 Tax Laws. 5 4.2 Insurance and Certain Other Laws. 7 4.3 Securities Laws. 7 4.4 Notice of Certain Proceedings and Other Circumstances. 9 4.5 LIFE COMPANY To Provide Documents; Information About AVIF. 9 4.6 AVIF To Provide Documents; Information About LIFE COMPANY. 10 Section 5. Mixed and Shared Funding 12 5.1 General. 12 5.2 Disinterested Directors. 12 5.3 Monitoring for Material Irreconcilable Conflicts. 12 5.4 Conflict Remedies. 13 5.5 Notice to LIFE COMPANY. 14 5.6 Information Requested by Board of Directors. 14 5.7 Compliance with SEC Rules. 15 5.8 Other Requirements. 15 Section 6. Termination 15 6.1 Events of Termination. 15 6.2 Notice Requirement for Termination. 16 6.3 Funds To Remain Available. 16 6.4 Survival of Warranties and Indemnifications. 17 6.5 Continuance of Agreement for Certain Purposes. 17 Section 7. Parties To Cooperate Respecting Termination 17 Section 8. Assignment 17 Section 9. Notices 17 Section 10. Voting Procedures 18 Section 11. Foreign Tax Credits 19 Section 12. Indemnification 19 12.1 Of AVIF and AIM by LIFE COMPANY and UNDERWRITER. 19 12.2 Of LIFE COMPANY and UNDERWRITER by AVIF and AIM. 21 12.3 Effect of Notice. 24 12.4 Successors. 24 Section 13. Applicable Law 24 Section 14. Execution in Counterparts 24 Section 15. Severability 24 Section 16. Rights Cumulative 24 Section 17. Headings 24 Section 18. Confidentiality 25 Section 19. Trademarks and Fund Names 25 Section 20. Parties to Cooperate 26 Section 21. Amendments 26 PARTICIPATION AGREEMENT THIS AGREEMENT, made and entered into as of the 1st day of August, 2000 (“Agreement”), by and among AIM Variable Insurance Funds, a Delaware Trust (“AVIF”), A I M Distributors, Inc., a Delaware corporation (“AIM”), Kansas City Life Insurance Company, a Missouri life insurance company (“LIFE COMPANY”), on behalf of itself and each of its segregated asset accounts listed in Schedule A hereto, as the parties hereto may amend from time to time (each, an “Account,” and collectively, the “Accounts”); and Sunset Financial Services, Inc., an affiliate of LIFE COMPANY and the principal underwriter of the Contracts (“UNDERWRITER”) (collectively, the “Parties”). WITNESSETH THAT: WHEREAS, AVIF is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, AVIF currently consists of seventeen separate series (“Series”), shares (“Shares”) each of which are registered under the Securities Act of 1933, as amended (the “1933 Act”) and are currently sold to one or more separate accounts of life insurance companies to fund benefits under variable annuity contracts and variable life insurance contracts; and WHEREAS, AVIF will make Shares of each Series listed on Schedule A hereto as the Parties hereto may amend from time to time (each a “Fund”; reference herein to “AVIF” includes reference to each Fund, to the extent the context requires) available for purchase by the Accounts; and WHEREAS, LIFE COMPANY will be the issuer of certain variable annuity contracts and variable life insurance contracts (“Contracts”) as set forth on Schedule A hereto, as the Parties hereto may amend from time to time, which Contracts (hereinafter collectively, the “Contracts”), if required by applicable law, will be registered under the 1933 Act; and WHEREAS, LIFE COMPANY will fund the Contracts through the Accounts, each of which may be divided into two or more subaccounts (“Subaccounts”; reference herein to an “Account” includes reference to each Subaccount thereof to the extent the context requires); and WHEREAS, LIFE COMPANY will serve as the depositor of the Accounts, each of which is registered as a unit investment trust investment company under the 1940 Act (or exempt therefrom), and the security interests deemed to be issued by the Accounts under the Contracts will be registered as securities under the 1933 Act (or exempt therefrom); and WHEREAS, to the extent permitted by applicable insurance laws and regulations, LIFE COMPANY intends to purchase Shares in one or more of the Funds on behalf of the Accounts to fund the Contracts; and 1 WHEREAS, UNDERWRITER is a broker-dealer registered with the SEC under the Securities Exchange Act of 1934 (“1934 Act”) and a member in good standing of the National Association of Securities Dealers, Inc. (“NASD”); WHEREAS, AIM is a broker-dealer registered with the SEC under the Securities Exchange Act of 1934 (“1934 Act”) and a member in good standing of the National Association of Securities Dealers, Inc. (“NASD”); NOW, THEREFORE, in consideration of the mutual benefits and promises contained herein, the Parties hereto agree as follows: Section 1.Available Funds 1.1 Availability. AVIF will make Shares of each Fund available to LIFE COMPANY for purchase and redemption at net asset value and with no sales charges, subject to the terms and conditions of this Agreement. The Board of Directors of AVIF may refuse to sell Shares of any Fund to any person, or suspend or terminate the offering of Shares of any Fund if such action is required by law or by regulatory authorities having jurisdiction or if, in the sole discretion of the Directors acting in good faith and in light of their fiduciary duties under federal and any applicable state laws, such action is deemed in the best interests of the shareholders of such Fund. 1.2 Addition, Deletion or Modification of Funds. The Parties hereto may agree, from time to time, to add other Funds to provide additional funding media for the Contracts, or to delete, combine, or modify existing Funds, by amending Schedule A hereto. Upon such amendment to Schedule A, any applicable reference to a Fund, AVIF, or its Shares herein shall include a reference to any such additional Fund. Schedule A, as amended from time to time, is incorporated herein by reference and is a part hereof. 1.3 No Sales to the General Public. AVIF represents and warrants that no Shares of any Fund have been or will be sold to the general public. Section 2.Processing Transactions 2.1 Timely Pricing and Orders. (a)AVIF or its designated agent will use its best efforts to provide LIFE COMPANY with the net asset value per Share for each Fund by 6:00 p.m. Central Time on each Business Day. As used herein, “Business Day” shall mean any day on which (i) the New York Stock Exchange is 2 open for regular trading, (ii) AVIF calculates the Fund’s net asset value, and (iii) LIFE COMPANY is open for business. (b)LIFE COMPANY will use the data provided by AVIF each Business Day pursuant to paragraph (a) immediately above to calculate Account unit values and to process transactions that receive that same Business Day’s Account unit values. LIFE COMPANY will perform such Account processing the same Business Day, and will place corresponding orders to purchase or redeem Shares with AVIF by 9:00 a.m.
